Exhibit 10.2

 

[FormFactor Letterhead]

 

May 19, 2010

 

Richard DeLateur

[ADDRESS]

 

Dear Rich,

 

By this Letter Agreement, we welcome the opportunity to offer you a salaried,
exempt position with FormFactor, Inc. (the “Company”) as the Company’s Chief
Financial Officer.  Your employment shall begin on May 19, 2010 (the “Start
Date”).

 

In your capacity as Chief Financial Officer, you will report to the Company’s
Chief Executive Officer and Board of Directors (the “Board”), and you will
receive an annual salary of $355,000, which will be paid bi-weekly in accordance
with, and subject to, the Company’s normal payroll procedures.  The annual
compensation specified in this paragraph, together with any increases in such
compensation that the Company may grant from time to time, is referred to in
this Letter Agreement as “Base Compensation.”  Your primary work place shall be
at the Company’s corporate headquarters in Livermore, California.

 

You shall be eligible to participate in the Company’s Employee Incentive Plan. 
Your target bonus is 80% of base salary with the opportunity to earn 200% of
base salary based on extraordinary achievement of objectives, which percentages
may be changed by the Company from time to time.  You will be allowed to
participate in the establishment of performance objectives under the Employee
Incentive Plan.  However, the Company shall retain final discretion on such
objectives.  Your bonus for the first half of fiscal year 2010, if any, will be
prorated based upon your start date through the end of June 2010.  Payment for
each year’s bonus actually earned shall be made to you within forty-five (45)
days following the Company’s fiscal year end, but in any event no later than the
fifteenth day of the third month after the end of the applicable fiscal year.

 

During your employment, you shall be authorized to incur necessary and
reasonable travel, entertainment and other business expenses in connection with
your duties hereunder.  The Company shall promptly reimburse you for such
expenses upon presentation of appropriate supporting documentation, all in
accordance with the Company’s generally applicable policies.

 

As long as you remain a regular full-time employee of the Company, you are
eligible to receive certain employee benefits that are offered to our regular
full-time employees, which may from time to time change at the Company’s
discretion. These currently include:

 

·   Medical, Dental and Vision Insurance Benefits

 

·   Short-Term and Long-Term Disability Insurance Coverage

 

--------------------------------------------------------------------------------


 

·   Group Life Insurance

 

·   Paid Time-Off

 

·   401k Plan

 

·   Section 125 Flex Spending Plan

 

·   Employee Assistance Program

 

·   Employee Stock Purchase Plan

 

Coverage for the above-mentioned medical, dental, vision, disability and life
insurance benefits begin on your Start Date.  Dependent coverage is also
available through these plans.  Employee and dependent contributions to the
plans are outlined in our employee benefits guide.  Further, you and, to the
extent applicable, your dependents, will be allowed to participate in all
benefits, plans and programs, including improvements or modifications thereof,
that are now, or may hereafter be, offered to other executive employees of the
Company.  You will be entitled to 15 days of paid vacation annually.

 

On the Start Date, the Compensation Committee of the Board shall grant to you,
pursuant to the Company’s 2002 Equity Incentive Plan, as amended, an equity
award equal to $1,200,000.  This equity award shall be granted in 50%
nonqualified stock options (“NSOs”) and 50% restricted stock units (“RSUs”). 
The number of NSOs and RSUs shall be determined by first determining the number
of NSOs equal to $1,200,000 utilizing a Black-Sholes value on the date of grant
and utilizing a ratio of 2.5 NSOs to 1 RSU.  For example, assuming a stock price
of $14.00 and a Black-Scholes value of $6.3081 on the date of grant, you would
be entitled to a grant of 95,116 NSOs and 38,046 RSUs ($1,200,000/$6.3081 =
190,232/2 = 95,116 NSOs and 95,116/2.5 = 38,046 RSUs).  The per share exercise
price of the NSOs shall be equal to the fair market value of a share of Company
common stock on the date of grant which will be awarded in compliance with the
Company’s standard policy for new hires.  The NSOs shall vest monthly in equal
installments over a two (2)year period subject to your continued employment with
the Company.  The RSUs shall vest annually in equal installments over a two
(2) year period subject to your continued employment with the Company.  The
other terms and conditions of the NSOs and RSUs shall be subject to the
Company’s standard forms utilized under the 2002 Equity Incentive Plan.  You
will be eligible for subsequent annual equity grants at such times and in such
amounts as determined by the Compensation Committee of the Board in its sole
discretion.

 

You should be aware that your employment with the Company is for no specified
period and constitutes at will employment.  As a result, you are free to resign
at any time, for any reason or for no reason.  Similarly, the Company is free to
conclude its employment relationship with you at any time and for any reason,
subject to the terms of this Letter Agreement.

 

2

--------------------------------------------------------------------------------


 

If there is an Involuntary Termination (as defined below) of your employment
with the Company, subject to your execution, delivery and non-revocation of the
release substantially in the form of Exhibit A (the “Release”) within forty-five
(45) days from your “separation from service” (within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)), the
Company shall pay you cash in an amount equal to one (1) times your then annual
Base Compensation.  In addition, you shall receive a cash payment equal to a
pro-rata portion of the annual bonus for the fiscal year of your termination of
employment, with the pro-rata amount based on your then annual Base
Compensation, your then target bonus percentage and the number of calendar days
that you were an employee during such fiscal year divided by 365.  Subject to
the terms of the Release, all amounts payable under this paragraph shall be made
in a single lump sum payment to you within sixty (60) days after your separation
from service.  You shall also receive the benefits provided in the paragraphs
below, if applicable, and all such payments and benefits shall not be subject to
mitigation or offset (except as specified below).

 

If you are entitled to receive the payments above, and if you elect to continue
your (and your dependents) health insurance coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) following your
separation from service, then the Company shall pay your monthly premium under
COBRA until the earliest of (i) twelve (12) months after your separation from
service date, (ii) the expiration of your continuation coverage under COBRA or
(iii) the date when you commence receiving substantially equivalent health
insurance coverage in connection with new employment or other source.

 

If you are entitled to receive the payments above, then you will become
immediately vested in an additional number of shares of Company common stock
under all of your outstanding compensatory equity as if you had continued in
employment for twelve (12) additional months following your separation from
service.  Further, you will have twelve (12) months following your separation
from service to exercise any vested stock options not to exceed the expiration
date of such options.

 

In the event that the Company determines that any of the benefits payable
hereunder would violate Section 409A of the Code (“Section 409A”), then the
Company and you shall agree to implement adjustments needed to comply with
Section 409A (to the minimum extent necessary to avoid the imposition of any
excise taxes and without reducing the absolute value of such benefits);
provided, however, that if the payment of any amount or benefit hereunder would
be subject to additional taxes and interest under Section 409A because the
timing of such payment is not delayed as provided in
Section 409A(a)(2)(B)(i) and the regulations thereunder, then any such payment
or benefit that you would otherwise be entitled to during the first six
(6) months following the date of your severance from service shall be
accumulated and paid or provided, as applicable, on the date that is six
(6) months after the date of your termination of employment (or if such date
does not fall on a business day of Company, the next following business day of
Company), or such earlier date upon which such amount can

 

3

--------------------------------------------------------------------------------


 

be paid or provided under Section 409A without being subject to such additional
taxes and interest.  If the provisions of the preceding sentence become
applicable such that the payment of any amount is delayed, any payments that are
so delayed shall accrue interest on a non-compounded basis, from the date of
your severance from service to the actual date of payment, at the prime or base
rate of interest announced by Wells Fargo & Company (or any successor thereto)
at its principal office in San Francisco on the date of such severance (or the
first business day following such date if such severance does not occur on a
business day) and shall be paid in a lump sum on the actual date of payment of
the delayed payment amount.  You hereby agree to be bound by Company’s
determination of its “specified employees” (as such term is defined in
Section 409A) in accordance with any of the methods permitted under the
regulations issued under Section 409A.

 

For all purposes under this Letter Agreement, “Cause” shall mean any of the
following committed by you:

 

(i)            Repeated failure to follow the reasonable and lawful directions
of the Chief Executive Officer and/or the Board; or

 

(ii)           Conviction of a felony (or a plea of guilty or nolo contendere by
you to a felony); or

 

(iii)          Acts of fraud, dishonesty or misappropriation committed by you
and intended to result in personal enrichment at the expense of the Company; or

 

(iv)          Willful misconduct by you in the performance of your material
duties required by this Letter Agreement which is likely to damage the Company’s
financial position or reputation; or

 

(v)           A material breach of this Letter Agreement.

 

The foregoing is an exclusive list of the acts or omissions that shall be
considered “Cause” for the termination of your employment by the Company.  With
respect to the acts or omissions set forth in clauses (i), (iii), (iv) and
(v) above, (x) the Board shall provide you with thirty (30) days advance written
notice detailing the basis for the termination of employment for Cause,
(y) during the thirty (30) day period after you have received such notice, you
shall have an opportunity to cure such alleged Cause events and to present your
case to the full Board (with the assistance of your own counsel) before any
termination for Cause is finalized by a vote of a majority of the Board and
(z) you shall continue to receive the compensation and benefits provided by this
Letter Agreement during the thirty (30) day cure period.  In addition, no act or
failure to act by you shall be treated as willful or intentional for purposes
under this Letter Agreement if performed in good faith with the reasonable
belief that the action or inaction was in the best interest of the Company.

 

4

--------------------------------------------------------------------------------


 

For all purposes under this Letter Agreement, “Involuntary Termination” shall
mean any of the following:

 

(i)            termination of your employment by the Company without Cause
(including death or permanent disability); or

 

(ii)           your resignation of employment for Good Reason (as defined
below).

 

For all purposes under this Letter Agreement, “Good Reason” shall mean any of
the following that occur without your prior written consent:

 

(i)            the relocation of your primary work location by the Company by
more than fifty (50) miles from your primary work location as specified above;
or

 

(ii)           any material reduction of your Base Compensation and “material”
shall mean more than 10%; or

 

(iii)          any material reduction or diminution of your duties, authority or
responsibilities by the Company of your employment; or

 

(iv)          the Company’s material breach of this Letter Agreement; or

 

(v)           the failure of any successor of the Company to expressly in
writing assume the Company’s obligations under this Letter Agreement at
Employee’s written request (except where such assumption occurs by operation of
law).

 

provided, in each case, that you shall have provided the Company with written
notice within ninety (90) days of the initial existence of the condition that
would be Good Reason and an opportunity to cure such breach during a thirty (30)
day period.

 

The Company will enter in to a change of control agreement with you after you
begin employment  with the Company.  The terms and conditions of such change of
control agreement shall be consistent with the change of control agreements
entered into with the Company’s other key management personnel.

 

I have enclosed our standard Agreement Regarding Employment, Confidential
Information, Invention Assignment, and Arbitration as a condition of your
employment. If you accept this offer, please return a signed copy to me prior to
your Start Date.  That Agreement requires, among other things, that in the event
of any dispute or claim relating to or arising out of our employment
relationship, you and the Company agree that all such disputes shall be fully
and finally resolved by final and binding arbitration conducted by the American
Arbitration Association in Alameda County, California.  However, the Company and
you shall continue to have the right to seek judicial relief in the form of
injunctive and/or equitable relief, including but not limited to relief for
threatened or actual misappropriation of trade secrets or other unfair
competition.

 

5

--------------------------------------------------------------------------------


 

Additionally, you will be required to comply at all times with the Company’s
various rules, policies and procedures, including those set forth in our
Employee Handbook, our Statement of Corporate Code of Business Conduct
(“Corporate Code”), and our Statement of Policy regarding Insider Trading
(“Insider Trading Policy”).  Copies of these three documents, and all our
policies and procedures will be available in hard copy and on inForm - our
internal intranet site.  Within thirty (30) days of the Start Date, you will be
required to provide the Company with signed acknowledgements relating to the
Employee Handbook, the Corporate Code and the Insider Trading Policy.  You
should understand that, while referenced in this Letter Agreement, the Company
rules, policies and procedures are not incorporated by reference into this
Letter Agreement, and they can be changed, replaced or withdrawn at any time at
the discretion of the Company upon notice to you.  Further, the Company will
enter into an indemnification agreement with you in substantially the same the
form as has been used for other Company directors and/or officers.

 

To indicate your acceptance of the Company’s offer, please sign and date this
Letter Agreement in the space provided below and return it to me.  A duplicate
original is enclosed for your records.  This Letter Agreement, along with the
agreement relating to proprietary rights between you and the Company, set forth
the terms of your employment with the Company and supersede any prior
representations or agreements, whether written or oral.  This Letter Agreement
may not be modified or amended except by a written agreement, signed by an
officer of the Company and by you.

 

Rich, we look forward to your favorable reply and to a productive and exciting
working relationship.

 

 

Sincerely,

FormFactor, Inc.

 

/s/ G. Carl Everett, Jr.

 

G. Carl Everett, Jr.

 

Chief Executive Officer

 

 

 

ACCEPTED AND AGREED TO this 19th day of May, 2010

 

 

/s/ Richard DeLateur

 

Richard DeLateur

 

 

6

--------------------------------------------------------------------------------